UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM SD specialized disclosure report TEXAS INSTRUMENTS INCORPORATED (Exact Name of Registrant as Specified in Its Charter) Delaware 001-03761 75-0289970 (State of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 12oulevard, Dallas, Texas (Address of principal executive offices) (Zip code) Beverly Beasley, 972-995-3773 (Name and telephone, including area code, of the person to contact in connection with this report) Check the appropriate box to indicate the rule pursuant to which this form is being filed, and provide the period to which the information in this form applies: ☒ Rule 13p-1 under the Securities Exchange Act (17 CFR 240.13p-1) for the reporting period from January 1 to December 31, 2016. Section 1 –Conflict Minerals Disclosure ITEM 1.01Conflict Minerals Disclosure and Report This Form SD should be read in conjunction with the definitions contained in the U.S. Securities and Exchange Commission (“SEC”) instructions to Form SD and related rules.“Conflict minerals” refers to four specific metals regardless of their country of origin or whether they are financing or benefiting armed conflict:tantalum, tin, tungsten and gold.
